Citation Nr: 1229293	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for pelvic inflammatory disease.

6.  Entitlement to service connection for residuals of the removal of scar tissue on the ovaries and uterus, including secondary to pelvic inflammatory disease.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active military service from March 1984 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefits sought.  

Since the Veteran has requested service connection for a psychiatric disability, and did not limit her claim to PTSD, the Board has characterized that issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at a personal hearing before the undersigned at the RO in June 2012.  A transcript has been associated with the record.  In conjunction with the hearing, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  She had initially requested that the record be left open for a period of 30 days to submit additional evidence, including documents associated with her claim for social security income.  However, she subsequently indicated that the record was complete with her award notice and she did not wish the record held open for the full 30 days.  

The issues of entitlement to service connection for pelvic inflammatory disease and residuals of the removal of scar tissue on the ovaries and uterus, including secondary to pelvic inflammatory disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has not provided sufficient supporting evidence to verify that she was exposed to a stressor, including discharging her weapon at someone during her military service.  

2.  The Veteran has not been diagnosed with PTSD based on a verified stressor; continuity of symptomatology has not been sufficiently demonstrated to warrant a finding of chronicity based on one instance of treatment for mental stress during basic training; and a psychosis was not manifest within one year of discharge.  

3.  The Veteran's heart murmur is congenital and there is no superimposed disease or injury or in-service aggravation of her congenital disorder of record; heart disease was not manifest in service, within a year of discharge and is not shown to be causally related to active military service.

4.  The medical evidence does not show that the Veteran's currently diagnosed hypertension was manifest to a compensable degree in service or within one year of discharge, or is otherwise related to disease or injury in service.  

5.  The Veteran was not treated for pes planus in service and does not have a current diagnosis of the disability.  



CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in, or aggravated by, active military service, and a psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309(a) (2011).  

2.  Service connection for a heart murmur is not warranted.  38 U.S.C.A. §§ 1101, 1111, 1131, 1137, 5103, 5107 (West 2002);38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

4.  Pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002);38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2006 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  She was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor her representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment reports, service personnel records, VA and private treatment records, and the Veteran's statements and personal hearing testimony provided in June 2012.  The Veteran testified that she was in receipt of social security income (SSI not SSDI) but that she believed the records upon which the decision were made were the same as the private and VA records contained in her file.  The record was specifically left open for her to submit any additional evidence.  She submitted her award letter and requested that the claim be considered on the evidence of record.  

The Board observes that the Veteran was not afforded a VA examination in conjunction with her claim.  However, the Veteran has not presented any medical evidence showing that her psychiatric disability, hypertension, or pes planus were manifest in service, within one year of her discharge from service or are otherwise related to her military service.  Moreover, the Veteran did not have combat service and she has not proffered a stressor upon which a competent and probative diagnosis of PTSD could be rendered.  Hence, the Board finds under such circumstances, VA is not obligated to provide a VA examination for the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim); Voerth v. West, 13 Vet. App. 117, 120 (1999) (holding that in Savage the Court had clearly held that 38 C.F.R. § 3.303(b) does not relieve the claimant of his burden of providing a medical nexus).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as hypertension or a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Hypertension means that the diastolic blood pressure is predominantly 90, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  A 10 percent rating is warranted for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more which requires continuous medication for control  See 38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, or if the Veteran contends that he was in fear of hostile military or terrorist activity and the claimed stressor is related to such, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disability

The Veteran does not allege, and her DD 214 does not reflect, that she engaged in combat, or was in fear of fear of hostile military or terrorist activity.  In fact, she served during a period of peacetime.  Therefore, any alleged stressors in service must be corroborated by objective credible supporting evidence.  The Veteran has alleged that she shot at someone in service and was subsequently transferred.  She did not know what happened to the person she shot.  Her service personnel records simply do not support her allegations that this incident occurred and it is essentially inherently incredible to presume that such an incident would not be reflected in a service person's official records.  Clearly, there would have been an incident report, an investigation, etc.  Since the incident is not even minimally mentioned in the Veteran's service personnel records, the Board finds that any attempt to verify such an anecdotal incident with the United States Army and Joint Services Records Research Center (JSRRC) would be futile.  Although VA treatment reports show a diagnosis of PTSD, service related, there are no notations in the clinical record discussing the stressor upon which this diagnosis was rendered or explaining the basis for the diagnosis.  Consequently, the Board finds that these records are of little probative value.  In the absence of a diagnosis of PTSD based on a verified stressor that occurred during the Veteran's period of active duty, the Board finds that the criteria of 38 C.F.R. § 3.304(f) and § 4.125 have simply not been met.  Hence, service connection for PTSD is not warranted.  

The Board observes that the Veteran's service treatment records show that she was seen on one occasion for mental stress in March 1984.  She reported that she was having problems coping with the stress of basic training.  She cried when she spoke of her childhood.  The impression was dysthymia.  No other complaints related to psychiatric impairment were reported in the service treatment records.  Upon separation in July 1988, she declined a medical examination, but she was deemed physically qualified for reenlistment without re-examination if she re-enlisted within six months.  Moreover, there are no medical records documenting complaints of any type of psychiatric impairment to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than a decade after discharge, and major depressive disorder with psychosis was not medically documented within one year of the Veteran's discharge from service.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to any psychiatric impairment until many years (more than a decade) after her discharge from active service coupled with the fact that she was only seen in service on one occasion for mental stress, are against her assertions of complaints of psychiatric impairment since her discharge in 1988.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran is competent to report that she experienced mental stresses in service and that she has continued to have mental symptoms since that time.  Nevertheless, she is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to the statements regarding experiencing psychiatric disability since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary.  While the Board acknowledges that the absence of any corroborating medical evidence supporting her assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Again, the Board points out that there is no mention of mental illness immediately thereafter in the contemporaneous post-service clinical records.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Therefore, the Board finds that the Veteran's statements do not constitute competent and credible evidence of a medical nexus opinion and are not sufficient to establish the presence of a chronic psychiatric disability from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  

Moreover, there is no competent medical evidence of record establishing that the Veteran's currently manifested psychiatric disabilities began in or are otherwise etiologically related to active service.  The recent VA and private medical records show various psychiatric diagnoses, including major depressive disorder with psychosis.  However, with the exception of the PTSD diagnosis discussed above (that the Board has found to be lacking probative value), these clinical reports do not demonstrate that the Veteran's psychiatric impairment is related to her military service.  In the absence of any persuasive evidence that her psychiatric disorder is etiologically related to active service, service connection is not warranted.  Consequently, for the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Heart Murmur

The Veteran asserts that service connection for a heart murmur is warranted because hers began in-service.  Alternatively, she suggests that she had a heart murmur prior to service which may have been aggravated during service.  Her service treatment records show that upon entrance examination in February 1984, a systolic murmur was detected.  A consultation was requested, and an echocardiogram was deemed normal.  Hence, the presumption of soundness does not attach and 38 U.S.C.A. § 1153 applies.  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2011).  

Here, however, there are no further complaints related to the murmur, heart problems or heart disease for the remainder of the Veteran's active service, and a separation examination was declined (although she was deemed qualified to re-enlist).  Hence, aggravation may not be presumed.  In the absence of superimposed disease or injury, service connection may not be allowed for a heart murmur as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for congenital defects such as a heart murmur unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Superimposed disease or injury is clearly not demonstrated in the Veteran's service treatment records.  

Finally, heart disease, as distinct from a benign heart murmur has not been shown, either in service or within one year of discharge.  While the Veteran associates a heart murmur with a disability, her assertions are outside her area of competence.  The Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of diagnosis of a heart disability is not lay-observable and requires medical expertise.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Hypertension

The Veteran's February 1984 Report of Medical History noted a history of high and low blood pressure.  Upon entrance examination, her blood pressure was 144/80.  It was noted that she had fluctuations of blood pressure when seen by the doctor.  Essential hypertension was not diagnosed and she was accepted for service.  Her service treatment records denote various blood pressure readings (108/60 in July 1984; 122/70 in May 1984; 137/84 in July 1984; 130/84 in August 1984; 120/80 in March 1985; 124/80 in May 1985; 160/120 in June 1985; 140/90 in July 1985; 120/68 in September 1985; 130/74 in October 1985; 130/78 in October 1985; 124/80 in February 1986; 122/76 in August 1986; 116/80 in October 1986;110/78 in November 1986; 154/78 in June 1987 (with a standing pressure reported as 168/108; sitting, 160/100; and lying 152/80); 138/86 in March 1988;130/66 in July 1988; and 136/76 in July 1988).  Essential hypertension was never diagnosed or even discussed.  Separation examination was declined although it was noted that she was physically qualified for re-enlistment within six months.  

In a March 2002 record, it was noted that the Veteran was a self-referral for evaluation of hypertension.  She gave a history of being diagnosed with hypertension three years ago with her first pregnancy.  She had a miscarriage and it went down after that.  But after her second pregnancy, it never returned to normal.  Such findings are more than 10 years after her discharge from service, and are attributed to an intervening event, i.e., her pregnancies.  Furthermore, despite the occasional elevated blood pressure reading in service, she has not provided any medical reports documenting blood pressure readings sufficient to show that her diastolic pressure was predominantly 100 or more or her systolic pressure was predominantly 160 or more during her initial post-service year.  Of the 23 blood pressure readings reported above, only two had a diastolic pressure of 100 or more and only three had a systolic pressure of 160 or more - which clearly would not be defined as predominant (defined as most common or conspicuous; see Webster's II Dictionary, pg. 927, 1984).  Therefore, the Board finds that the presumptive provisions have not been met because the competent evidence does not establish that her hypertension was manifest to a degree of 10 percent or more within one year of his discharge from service as required by 38 C.F.R. §§ 3.307 and 3.309(a).  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Additionally, without medical reports documenting her blood pressure readings from the time of her discharge from service until the initial diagnosis in the late 1990s, the Board finds that neither the presumptive provisions for a chronic disease, nor continuity of symptomatology has not been sufficiently demonstrated - particularly in light of the fact that the disease was never discussed or contemplated during her service years.  

The Veteran has offered her own testimony and opinion that her hypertension was initially manifest either in service or within one year of her discharge from service.  However, the medical evidence does not support this assertion.  In fact, the evidence discussed above clearly contradicts her current assertions.  Moreover, she does not have any medical expertise.  Consequently, the Board finds that her statements are not credible and lack probative value.  See Espiritu, supra; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pes Planus

The Veteran's service treatment reports do not reflect treatment for pes planus or any other foot disability.  The current medical records also do not show that the Veteran has pes planus.  The Veteran has testified that her arches began to fall shortly after her discharge from military service, particularly on her right foot.  However, the competent medical evidence in the file fails to corroborate her assertions.  Moreover, the Veteran is not shown to have medical expertise and she is not competent to diagnose herself with pes planus.  Hence, her statements are not probative.  See Espiritu, supra. 

In the absence of a diagnosis of the condition for which service connection is sought, there is no disability within the meaning of VA law for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  Accordingly, service connection for pes planus is denied.  38 C.F.R. § 3.303.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.  

Service connection for pes planus is denied.


REMAND

The Veteran's service treatment records show that she was treated for pelvic inflammatory disease on two occasions - in 1985 and again in 1987.  No chronic residuals were indicated.  Post-service medical records document a variety of gynecological complaints, including a subsequent episode of pelvic inflammatory disease, an exploratory laparotomy and a subsequent hysterectomy. In a June 2012 statement, a private physician concluded that the Veteran continued to have chronic pelvic pain due to recurrent episodes of pelvic inflammatory disease and that the initial episode occurred while she was on active duty.  Treatise evidence indicates that risk factors for pelvic inflammatory disease included the presence of a sexually transmitted disease, a previous episode of the disease, sexual intercourse at an early age, and a history of rape or sexual abuse.  The Veteran has testified that she was sexually abused as a child.  

The Board finds that the medical evidence is not sufficient upon which to decide the claim.  Therefore, the Board concludes that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on her claim.  See 38 C.F.R. § 3.655 (2011).  

The issue of whether the Veteran is entitled to service connection for residuals of the removal of scar tissue on the ovaries and uterus, including secondary to pelvic inflammatory disease is inextricably intertwined with the issue of entitlement to service connection for pelvic inflammatory disease.  As such, adjudication of the issue is deferred pending completion of the action requested below.  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for pelvic inflammatory disease or other gynecological problems since her discharge from service.  After securing the necessary release(s), the RO should obtain these records, including VA outpatient treatment reports during the appeal period.  (Duplicate records should not be placed in the claims file).  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed pelvic inflammatory disease and its residuals.  The claims file must be made available to the examiner for review prior to the examination.  

The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records, private medical reports, treatise evidence, lay statements and testimony.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including her service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has chronic pelvic inflammatory disease (and any residuals) that began in or is otherwise related to her active military service?  In rendering the opinion, the clinician must specifically indicate whether the instances of pelvic inflammatory disease in service would be considered acute and transitory or represented a chronic form of the disease.  
.
b. If it is determined that the Veteran's pelvic inflammatory disease was chronic in nature in service, is it at least as likely as not, (i.e., is there a 50/50 chance), that any other gynecological residuals were related to this disease (including the removal of scar tissue on the ovaries and uterus).  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If the Veteran fails to report, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


